Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 14, 2017

         No. 04-17-00400-CR, 04-17-00401-CR, 04-17-00402-CR & 04-17-00403-CR

                                      Logan Trey FIELD,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                           Trial Court No. 5810, 5811, 5812 & 5813
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

       Appellant’s appointed counsel has filed a motion to withdraw as appellate counsel. The
motion is GRANTED. See TEX. R. APP. P. 6.5.

        The trial court must determine whether appellant is indigent, and if so, appellate counsel
must be appointed. It is therefore ORDERED that this appeal is ABATED to the trial court. See
Duncan v. State, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983) (holding that appellate courts may
abate appeals so that trial court can assure appellant has effective assistance of counsel). The
trial court is ORDERED to determine whether appellant is indigent. If appellant is indigent, the
trial court is ORDERED to appoint new appellate counsel. The trial court is FURTHER
ORDERED to cause the trial court clerk to file a supplemental clerk’s record containing
documentation that either (a) appellant is not indigent or (b) the appointment of appellate counsel
within 30 days from the date this order is signed. After the supplemental clerk’s record is filed,
the appeal will be reinstated on the docket of this court. All appellate deadlines are suspended
pending further order of this Court.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court